The Demurrer filed in this Cause coming on this Day to be argued pursuant to the Order of this Court dated the Tenth Instant Mr. Pinckney Sol-licitor for and Mr. Parsons of Counsel with the Defendant (now the PlaintifE in Demurrer) having opened the Pleading and spoken to the Causes of Demurrer, Mr. Rutledge and Mr. Manigault having also spoken in Support of the Bill, the Court on considering the Arguments of Council on both Sides did think fitt to Order and it is accordingly Ordered that the Demurrer be sustained.
John Troup Register in Chancery.
[No minutes from September 1766 through December 1769 have been found. Included below, therefore, is a summary of suits for the period, based upon a calendar of original papers, prepared in 1933 for the South Carolina Bar Association by Bernard M. Thomson, Jr., of Charleston. Since then, the courthouse has been remodeled, and many papers have been misplaced